COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00231-CR
Style:                   Earl Roy DeBlanc v. The State of Texas
Date motion filed*:      September 19, 2017
Type of motion:          Fourth Motion to Extend Time to File Brief
Party filing motion:     Appellant Earl Roy DeBlanc
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 June 19, 2017
       Number of extensions granted:           3     Current Due Date: September 18, 2017
       Date Requested:                    October 18, 2017 (121 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: October 18, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel’s fourth extension states that Hurricane Harvey severely
       disrupted her work on this case, the Court grants the request, but counsel is warned
       that no further extensions are to be granted. See Emergency Order Authorizing
       Modification and Suspension of Court Procedures in Proceedings Affected by Disaster,
       Misc. Docket No. 17-9091 (Tex. Aug. 28, 2017); TEX. R. APP. P. 2, 38.6(d).
       Accordingly, if appellant’s brief is not filed by October 18, 2017, the Court may abate
       this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court
Date: September 26, 2017




November 7, 2008 Revision